       Case 3:19-cv-00241-DPM Document 19 Filed 04/27/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

TRACY RANGE                                                  PLAINTIFF

v.                       No. 3:19-cv-241-DPM

ANDREW SAUL*, Commissioner,
Social Security Administration                            DEFENDANT

                                ORDER
     Range has objected to the Magistrate Judge's recommendation, so
the Court has reviewed the Commissioner's decision de nova. FED. R.
CIV. P. 72(b)(3). The ALJ's opinion is thorough: he considered all of
Range's conditions and medications;        likewise, he considered the
expert's testimony about all the hypotheticals, including those Range
highlights. Substantial evidence on the record as a whole supports the
ALJ's decision; and the Court sees no error of law. Wright v. Colvin,
789 F.3d 847, 852 (8th Cir. 2015).     Objections, Doc. 18, overruled.
Recommendation, Doc. 17, adopted. The Court will dismiss Range's
complaint with prejudice.




* The Court directs the Clerk to update the docket to reflect that Andrew
Saul is now the Commissioner.
  Case 3:19-cv-00241-DPM Document 19 Filed 04/27/20 Page 2 of 2




So Ordered.

                            D.P. Marshall  fr.
                            United States District Judge




                              -2-
